               Case 1:21-cv-00244-N/A Document 1                    Filed 05/21/21     Page 1 of 5 Form 1-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                             FORM 1
 S.C. JOHNSON & SON, INC.

                                       Plaintiff,
          v.                                                                SUMMONS
                                                                            Case No. 21-00244
 UNITED STATES,
                                        Defendant.

TO: The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C. §
1581(a) to contest denial of the protest specified below (and the protests listed in the attached
schedule).
                                                /s/ Mario Toscano
                                                           Clerk of the Court

                                                     PROTEST
 Port of                                                     Date Protest
 Entry: Detroit, MI                                          Filed:         2/22/17

 Protest         3801-17-100500                              Date Protest
 Number:                                                     Denied:        11/24/20

 Importer:       S.C. Johnson & Son, Inc.

 Category of
 Merchandise:            Plastic Food Storage Bags


                                ENTRIES INVOLVED IN ABOVE PROTEST
     Entry                  Date of            Date of           Entry            Date of       Date of
    Number                   Entry           Liquidation        Number             Entry      Liquidation

 Please see attached schedule of entries.




Port Director,
US Customs & Border Protection                             Brett Ian Harris, Esq. c/o
2810 W. Fort Street, Suite 123                             Roll & Harris LLP
Detroit, MI 48216                                          2001 L Street NW Suite 500
                                                           Washington, DC 20036
                                                           (845) 255-1850
                                                            brett.harris@thetradelawfirm.com
Address of Customs Port in                                 Name, Address, Telephone Number
Which Protest was Denied                                   and E-mail Address of Plaintiff's Attorney
             Case 1:21-cv-00244-N/A Document 1                           Filed 05/21/21          Page 2 of 5




                                                                                                                   Form 1-2

                              CONTESTED ADMINISTRATIVE DECISION

                                         Appraised Value of Merchandise
                                              Statutory Basis                              Statement of Value


  Appraised:




  Protest Claim:



                                          Classification, Rate or Amount
                                              Assessed                                         Protest Claim
                           Paragraph or                          Rate             Paragraph or
    Merchandise            Item Number                                            Item Number                     Rate

  Plastic                    3923.21.0030                      3.0%                A3924.90.5650                    Free
  Food Storage
  Bags



                                               Other
  State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:


  The issue which was common to all such denied protests: Whether the subject plastic
  bags are primarily used to store food or beverages for household purposes, and are thus
  properly classified as “Tableware, Kitchenware, Other Household Articles And Hygienic Or
  Toilet Articles, Of Plastics” of HTSUS heading 3924, and whether such goods are entitled to
  duty-free treatment under the Generalized System of Preferences (“GSP”).
Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person in the
importer's behalf. The category of merchandise specified above was involved in each entry of merchandise included in every
such denied protest. The issue or issues stated above were common to all such denied protests. All such protests were filed and
denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at the port of entry unless
otherwise shown.



                                                                    Signature of Plaintiff's Attorney




                                                                      Date: May 21, 2021
Protest #3801-17-100500  S.C. Johnson & Son, Inc.
                 Case 1:21-cv-00244-N/A        Document   1   Filed 05/21/21   Page 3 of 5
Date of Filing: 2/22/17
Date of Denial: 11/24/20
                                 Liquidation
    Entry number Entry Date                      Port
                                    Date
    231-0279195-6   10/13/2015    8/26/2016      4601
    231-0282790-9   10/31/2015    9/16/2016      3801
    231-0282793-3   10/31/2015    9/16/2016      3801
    231-0282797-4   10/31/2015    9/16/2016      3801
    231-0284315-3   10/31/2015    9/16/2016      3801
    231-0285974-6   10/27/2015    9/16/2016      3801
    231-0285988-6   10/27/2015    9/16/2016      3801
    231-0287656-7    11/3/2015    9/16/2016      3801
    231-0284271-8    11/9/2015    9/23/2016      2809
    231-0285187-5    11/7/2015    9/23/2016      3801
    231-0285860-7    11/7/2015    9/23/2016      3801
    231-0285888-8    11/7/2015    9/23/2016      3801
    231-0287644-3   11/15/2015    9/30/2016      3801
    231-0287648-4   11/15/2015    9/30/2016      3801
    231-0289898-3   11/11/2015    9/30/2016      3801
    231-0289848-8   11/24/2015    10/7/2016      2809
    231-0290287-6   11/21/2015    10/7/2016      3801
    231-0290290-0   11/21/2015    10/7/2016      3801
    231-0290303-1   11/21/2015    10/7/2016      3801
    231-0292667-7   11/18/2015    10/7/2016      3801
    231-0292671-9   11/18/2015    10/7/2016      3801
    231-0291896-3   11/28/2015   10/14/2016      3801
    231-0292358-3   11/28/2015   10/14/2016      3801
    231-0294309-4   11/24/2015   10/14/2016      3801
    231-0294318-5   11/24/2015   10/14/2016      3801
    231-0294446-4   11/30/2015   10/14/2016      4601
    231-0294462-1   11/24/2015   10/14/2016      3801
    231-0294487-8    12/6/2015   10/21/2016      3801
    231-0296594-9    12/2/2015   10/21/2016      3801
    231-0296621-0    12/8/2015   10/21/2016      2809
    231-0296658-2    12/2/2015   10/21/2016      3801
    231-0296656-6   12/13/2015   10/28/2016      3801
    231-0296808-3   12/13/2015   10/28/2016      3801
    231-0296815-8   12/14/2015   10/28/2016      4601
    231-0298310-8    12/9/2015   10/28/2016      3801
    231-0297552-6   12/20/2015    11/4/2016      3801
    231-2401123-5   12/15/2015    11/4/2016      3801
    231-2401545-9   12/15/2015    11/4/2016      3801
    231-0298292-8   12/18/2015   11/14/2016      3901
    231-2401555-8   12/25/2015   11/14/2016      3901
    231-2402266-1   12/22/2015   11/14/2016      3801
    231-2402592-0   12/22/2015   11/14/2016      3801
    231-2402606-8   12/24/2015   11/14/2016      3801
    231-2402632-4   12/24/2015   11/14/2016      3801
    231-2402656-3   12/28/2015   11/14/2016      4601
    231-2401541-8   12/27/2015   11/18/2016      3801
    231-2401583-0    1/1/2016    11/18/2016      1704
    231-2401605-1   12/27/2015   11/18/2016      3801
    231-2404797-3   12/31/2015   11/18/2016      3801
    231-2404904-5    1/1/2016    11/18/2016      5501
    231-2405701-4   12/31/2015   11/18/2016      3801
    231-2405726-1   12/31/2015   11/18/2016      3801
    231-2406807-8    1/8/2016    11/18/2016      2809
         Case 1:21-cv-00244-N/A Document 1       Filed 05/21/21   Page 4 of 5


                            Liquidation
Entry number Entry Date                   Port
                                Date
231-2406815-1   1/4/2016    11/18/2016    4601
231-2402705-8   1/2/2016    11/25/2016    3801
231-2404785-8   1/10/2016   11/25/2016    3801
231-2406432-5   1/7/2016    11/25/2016    3801
231-2406434-1   1/8/2016    11/25/2016    3801
231-2406794-8   1/8/2016    11/25/2016    3801
231-2406799-7   1/9/2016    11/25/2016    3901
231-2407630-3   1/12/2016   11/25/2016    2809
231-2408339-0   1/15/2016   11/25/2016    5501
231-2406242-8   1/20/2016    12/2/2016    1704
231-2406830-0   1/17/2016    12/2/2016    3801
231-2406858-1   1/17/2016    12/2/2016    3801
231-2407586-7   1/14/2016    12/2/2016    3801
231-2408290-5   1/15/2016    12/2/2016    5501
231-2408653-4   1/14/2016    12/2/2016    3801
231-2408655-9   1/22/2016    12/2/2016    3901
231-2409512-1    1/28/16     12/2/2016    3801
231-2410450-1   1/22/2016    12/2/2016    3801
231-2410749-6    1/27/16     12/2/2016    3801
231-2410764-5    1/22/16     12/2/2016    3801
231-2411121-7    1/28/16     12/2/2016    3801
231-2408287-1   1/14/2016    12/9/2016    3801
231-2408651-8   1/24/2016    12/9/2016    3801
231-2409787-9   1/31/2016   12/16/2016    3801
231-2411390-8   2/2/2016    12/16/2016    2809
231-2411123-3   2/7/2016    12/23/2016    3801
231-2411400-5   1/31/2016   12/23/2016    3901
231-2412304-8   2/6/2016    12/23/2016    3801
231-2412558-9   2/6/2016    12/23/2016    3801
231-2412598-5   2/9/2016    12/23/2016    4601
231-2412600-9   2/5/2016    12/23/2016    3801
231-2414286-5   2/11/2016   12/30/2016    3801
231-2414288-1   2/11/2016   12/30/2016    3801
231-2414519-9   2/11/2016   12/30/2016    3801
231-2414521-5   2/18/2016   12/30/2016    3801
231-2414529-8   2/11/2016   12/30/2016    3801
231-2412298-2   2/14/2016     1/6/2017    3801
231-2414499-4   2/21/2016     1/6/2017    3801
231-2414283-2   2/29/2016    1/13/2017    1704
231-2415822-6   2/23/2016    1/13/2017    3801
231-2415857-2   2/23/2016    1/13/2017    3801
231-2415923-2   2/28/2016    1/13/2017    5501
231-2415928-1   2/23/2016    1/13/2017    3801
231-2418153-3   3/1/2016     1/13/2017    3801
231-2418347-1   3/1/2016     1/13/2017    3801
231-2418350-5   3/3/2016     1/13/2017    4601
231-2419331-4   2/29/2016    1/13/2017    3801
231-2414536-3   2/23/2016    1/20/2017    3901
231-2415921-6   2/28/2016    1/20/2017    3901
231-2418339-8   3/1/2016     1/20/2017    3801
231-2418348-9   3/10/2016    1/20/2017    5501
231-2419319-9   2/29/2016    1/20/2017    3801
231-2420099-4   3/11/2016    1/20/2017    3801
231-2420824-5   3/14/2016    1/27/2017    1704
         Case 1:21-cv-00244-N/A Document 1       Filed 05/21/21   Page 5 of 5


                            Liquidation
Entry number Entry Date                   Port
                                Date
231-2420842-7   3/9/2016     1/27/2017    3801
231-2420846-8   3/14/2016    1/27/2017    3801
231-2420855-9   3/14/2016    1/27/2017    3801
231-2420964-9   3/9/2016     1/27/2017    3801
231-2422217-0   3/15/2016    1/27/2017    3801
231-2420827-8   3/20/2016     2/3/2017    5501
231-2422226-1   3/15/2016     2/3/2017    3801
231-2422791-4   3/15/2016     2/3/2017    3801
231-2422808-6   3/27/2016     2/3/2017    5501
231-2423442-3   3/22/2016     2/3/2017    3801
231-2423671-7   3/22/2016     2/3/2017    3801
231-2423676-6   3/22/2016     2/3/2017    3801
231-2420851-8   3/21/2016    2/10/2017    3801
231-2421432-6   3/21/2016    2/10/2017    3801
231-2422801-1   3/27/2016    2/10/2017    3801
231-2422811-0   3/27/2016    2/10/2017    3801
231-2423664-2   3/28/2016    2/10/2017    4601
231-2423679-0   3/26/2016    2/10/2017    3801
231-2423448-0   4/6/2016     2/17/2017    2704
231-2424008-1   4/3/2016     2/17/2017    3801
231-2424258-2   4/3/2016     2/17/2017    3801
231-2425365-4   4/6/2016     2/17/2017    2704
231-2428110-1   4/8/2016     2/17/2017    2704
231-2428120-0   4/8/2016     2/17/2017    2704
